 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        TERRENCE F SMITH,                                CASE NO. C18-5733 RBL
 9
                               Petitioner,               ORDER
10               v.

11      WASHINGTON STATE
        DEPARTMENT OF CORRECTIONS,
12
                               Respondent.
13

14

15          THIS MATTER is before the Court on the Report and Recommendation of Magistrate

16   Judge David W. Christel [Dkt. # 13], Petitioner Smith’s Objections [Dkt. # 14], and the

17   underlying record.

18          (1) The Report and Recommendation is ADOPTED.

19          (2) Smith’s habeas petition under 28 U.S.C. § 2254 is DENIED.

20          (3) The Court will NOT issue a Certificate of Appealability under 28 U.S.C. §

21          2253(c)(2), for the reasons articulated in the Report and Recommendation.

22          (4) If he appeals, Smith’s in forma pauperis status should NOT continue

23

24


     ORDER - 1
 1         The Clerk shall send copies of this Order to Smith’s last known address and to Magistrate

 2         Judge Christel.

 3         IT IS SO ORDERED.

 4         Dated this 1st day of March, 2019.

 5

 6                                                     A
                                                       Ronald B. Leighton
 7                                                     United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
